office_of_chief_counsel internal_revenue_service memorandum number release date cc psi arcarmody preno-106365-17 uilc date date third party communication none date of communication not applicable to william g merkle area_counsel retailers food pharmaceuticals healthcare large business international from richard t probst senior technician reviewer branch passthroughs special industries subject tam-136522-15 this chief_counsel_advice cca responds to your request for assistance this advice may not be used or cited as precedent this cca accompanies tam-136522-15 please see that document for a full recitation of facts issues law analysis and conclusions case development hazards and other considerations preno-106365-17 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
